ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) is entered into as of December
10, 2010 (the “Effective Date”) by and between RWIP, LLC, an Oregon limited
liability company (“Seller”), and I-Web Media Inc., a Delaware corporation doing
business as Heartland Bridge Capital (“Purchaser”).  The Seller and the
Purchaser shall each be referred to individually as a “Party” and collectively
as the “Parties.”


RECITALS


WHEREAS, the Seller is the owner, operator, and administrator of the assets
described on Exhibit A (the “Assets”);


WHEREAS, the Seller is seeking to sell the Assets to a third party that may be
able to finance the development of the Assets with the goal of either bringing
to market a product based on the Assets or selling the developed product to an
established medical device company;


WHEREAS, the Seller believes the best opportunity to achieve such goals is by
selling the Assets to Purchaser;


WHEREAS, the Purchaser believes that the acquisition of the Assets will further
its business interests as a company interested in assets and businesses in the
medical technology field; and


WHEREAS, the Seller desires to sell to Purchaser, and the Purchaser desires to
purchase and acquire from the Seller, Seller’s interest in the Assets according
to the terms set forth herein.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereby agree as follows:


I.           Purchase and Sale of the Assets


1.1           Purchase and Sale of Assets. The Seller hereby sells, transfers,
assigns, and delivers to the Purchaser, free and clear of any liens or
encumbrances of any kind, all of the Seller’s right, title, and interest in the
Assets.


1.2           Assumption of Liabilities.  The Purchaser will not assume any
liabilities or obligations related to the Assets, and Seller represents that
there are no liabilities or obligations related to the Assets.


1.3           Patent Assignment.  At Closing, the Seller shall deliver to
Purchaser a Patent Assignment assigning to Purchaser any and all rights,
interest, and title in and to its interest in the Assets in the form set forth
in Exhibit B (the “Patent Assignment”).

 
1 of 15

--------------------------------------------------------------------------------

 


1.4           Closing. The closing shall be deemed to have taken place on the
Closing Date, which shall be December 13, 2010.


1.5           Post-Closing Activities.  At any time after the Closing Date, upon
any Party’s written request and without further consideration, the other Party
shall take such other actions as the requesting Party may reasonably deem
necessary or desirable in order to consummate the terms, and recognize the
benefits, of obligations under and transactions contemplated by this Agreement.
The Parties recognize that the transfer of the Assets with the United States
Patent and Trademark Office may take substantial time and agree to work together
to complete the process.  Until the transfer of the Assets from the Seller to
the Purchaser is formalized, the Purchaser shall have an irrevocable, exclusive
license to the Assets.


II.           Purchase Price


In consideration of the Seller’s sale, transfer, and assignment of the Assets,
the Purchaser shall issue the Seller the following:


2.1           Royalty Payments. Royalties equal to Twenty Percent (20%) of all
net income (revenue minus expenses) received by the Purchaser in connection with
the Assets (the revenue and expenses related to the Assets necessary to
calculate the net income from the Assets shall be calculated separately from the
Purchaser’s other business segments, and, if necessary, notwithstanding the
other provisions of this Agreement, the Purchaser shall be permitted to form a
wholly-owned subsidiary to operate the portion of the Purchaser’s business
related to the Assets);


2.2           Convertible Promissory Note.  A promissory note in the form
attached hereto as Exhibit C, in the principal amount of One Hundred Twenty Five
Thousand Dollars ($125,000), which may be repaid by the Purchaser in cash or in
common stock at the value of One Dollar ($1) per share, or convertible at the
Seller’s discretion into the Purchaser’s common stock based on a value of One
Dollar Fifty Cents ($1.50) per share (the “Note”).


2.3           Warrant Agreement.  A warrant in the form attached hereto as
Exhibit D, for the right to purchase One Hundred Fifty Thousand (150,000) shares
of the Corporation’s common stock, restricted in accordance with Rule 144, with
an exercise price of Two Dollars ($2.00) per share (the “Warrant,” and together
with the Note, the “Securities”); and


2.4           Consulting Agreement.  A consulting agreement in the form attached
hereto as Exhibit E, with RWIP, LLC, an Oregon limited liability company (the
“Consulting Agreement”).  This Agreement, the Patent Assignment, the Note, the
Warrant, and the Consulting Agreements collectively are the “Transaction
Documents.”

 
2 of 15

--------------------------------------------------------------------------------

 


III.           Representations and Warranties of the Seller


The Seller represents and warrants to the Purchaser, as of the date of this
Agreement and again as of the Closing, as follows:


3.1           Organization.  The Seller is a limited liability company, duly
organized, validly existing, and in good standing under the laws of Oregon, and
has all requisite corporate power and authority to carry on its business as now
conducted by it and to own and operate its assets as now owned and operated by
it.  The Seller has delivered to the Purchaser true and correct copies of the
Seller’s Articles of Incorporation (the “Organizational Documents”) as currently
in effect.


3.2           Authority; Enforceability.


(a)           The Seller has the right, power, and authority to execute and
deliver the Transaction Documents executed or to be executed by the Seller
pursuant to this Agreement, and to perform its obligations thereunder.  The
Transaction Documents, to which the Seller is a Party, constitute (or will, when
executed and delivered as contemplated herein, constitute) the legally binding
obligations of the Seller, enforceable in accordance with their respective
terms.


(b)           The execution, delivery, and performance of the Transaction
Documents by the Seller, and the consummation of the transactions contemplated
thereby, do not and will not: (i) require the consent, waiver, approval,
license, or other authorization of any Person, except as provided for herein;
(ii) violate any of provision of applicable law; (iii) contravene, conflict
with, or result in a violation of any provision of the Seller’s Organizational
Documents; (iv) conflict with, require a consent or waiver under, result in the
termination of any provisions of, constitute a default under, accelerate any
obligations arising under, trigger any payment under, result in the creation of
any lien pursuant to, or otherwise adversely affect, any contract to which the
Seller is a party or by which any of its assets are bound, in each such case
whether with or without the giving of notice, the passage of time, or both.


(c)           All requisite corporate action has been taken by the Seller to
authorize and approve the execution and delivery of the Transaction Documents,
the performance by the Seller of its obligations thereunder, and of all other
acts necessary or appropriate for the consummation of the transactions
contemplated by the Transaction Documents.
 
3.3           Legal Actions. There is no demand, action, suit, claim,
proceeding, complaint, grievance, charge, inquiry, hearing, arbitration, or
governmental investigation of any nature, public or private, (each, a
“Proceeding”) pending or, to the knowledge of the Seller, threatened by or
against the Seller (or any of its officers, directors, partners, or employees)
related to the Assets, or involving any of the Assets, nor is there any basis
for any such legal proceeding.
 
3.4           Personal Property, Inventory, and Title of Assets.  The Assets
were acquired by the Seller in bona fide, arms-length transactions entered into
in the ordinary course of business.  The Seller owns, and at the Closing, the
Purchaser shall be vested with, all right, title, and interest in and to all of
the Assets free and clear of any and all liens.
 
 
3 of 15

--------------------------------------------------------------------------------

 
 
3.5         Tax Matters.
 
(a)           The Seller has duly and timely filed all tax returns required to
be filed by them under applicable law.  All such tax returns were correct and
complete in all material respects.  All tax returns that have been made
available to the Purchaser for inspection prior to the date hereof were true and
complete copies of the tax returns actually filed by the Seller (or affiliates
thereof), and have not been subsequently amended.  All taxes due and payable by
the Seller (whether or not shown on any tax return) relating to the Assets or
which could result in a lien on the Assets have been paid.  No claim has ever
been made by an authority in a jurisdiction where the Seller does not file tax
returns that the Seller is or may be subject to taxation by that jurisdiction in
connection with or as a result of the ownership of the Assets.
 
(b)           All taxes that the Seller is or was required by applicable law to
withhold or collect which could result in a lien on the Assets have been duly
withheld or collected and, to the extent required, have been paid to the proper
governmental authority or other person or, if not paid, have been appropriately
reserved.
 
(c)           The Seller has no reason to believe that any governmental
authority will or intends to assess any additional taxes which could result in a
lien on the Assets for any period for which tax returns have been filed.  No
dispute or claim concerning any tax liability of the Seller which could result
in a lien on the Assets has been claimed or raised by any governmental authority
in writing at any time in the past six (6) years.  There exists no proposed tax
assessment against the Seller which could result in a lien on the Assets.
 
(d)           The Seller has not waived any statute of limitations in respect of
Taxes which could result in a lien on the Assets, or agreed to any extension of
time with respect to a Tax assessment or deficiency which could result in a lien
on any Assets.
 
(e)           The Seller has not entered into any agreements with federal,
state, or local taxing authorities, including any tax abatement or tax credit
agreements, in connection with the Assets.
 
3.6         Material Contracts.
 
(a)           The Seller has previously delivered to the Purchaser true and
correct copies of all such material contracts (or accurate written summaries of
any oral material contract) related to the Assets, each as currently in effect.
 
(b)           The Seller has not breached, violated, or defaulted under (or
taken or failed to take any action that, with the giving of notice, the passage
of time, or both would constitute a breach, violation, or default under), or
received notice alleging that the Seller has breached, violated, or defaulted
under (or taken or failed to take any action that, with the giving of notice,
the passage of time, or both would constitute a breach, violation, or default
under) any contract included in the Assets.  No other party obligated to the
Seller pursuant to any such contract has breached, violated, or defaulted under
(or taken or failed to take any action that, with the giving of notice, the
passage of time, or both would constitute a breach, violation, or default under)
any such contract.
 
 
4 of 15

--------------------------------------------------------------------------------

 
 
(c)           All of the contracts included in the Assets: (i) were entered into
in the ordinary course of business on commercially reasonable terms, with bona
fide third parties in arms-length transactions; (ii) are valid and enforceable
in accordance with their terms; (iii) are in full force and effect; and (iv)
will continue to be valid and enforceable and in full force and effect on
identical terms following the Closing.  All such contracts can be fulfilled or
performed in accordance with their respective terms in the ordinary course of
business without undue or unusual expenditures of money or effort.
 
3.7         Certain Changes.  Since the Seller has owned the rights to the
Assets, solely in the ordinary course of business consistent with past
practices, and the Seller has used its reasonable best efforts to preserve the
Assets.  Without limiting the foregoing, there has not been any:
 
(a)           event or circumstance that has had or could reasonably be expected
to have, individually or in the aggregate, a material adverse effect on, or a
material adverse change in, the operations, affairs, prospects, condition
(financial or otherwise), results of operations, or assets associated with the
Assets, taken as a whole (“Material Adverse Change”);
 
(b)           damage, destruction, or loss (whether or not covered by insurance)
that resulted in, or could reasonably be expected to result in, losses or
diminution of value with respect to the Assets;
 
(c)           revaluation or write-down of any of the Assets;
 
(d)           amendment or termination of any material contract other than in
the ordinary course of business;
 
(e)           change in accounting principles, methods, or practices of the
Seller relating to the Assets, or in the manner the Seller keeps its books and
records relating to the Assets;
 
(f)           any settlement or compromise in any claim, suit, or cause of
action relating to the Assets; or
 
(g)           agreement by Seller to do, either directly or indirectly, any of
the things described in the preceding clauses (a) through (f).
 
3.8          Brokers.  Neither the Seller nor any other person acting on its
behalf has incurred any obligation or liability to any person for any brokerage
fees, agent’s commissions, or finder’s fees in connection with the execution or
delivery of the Transaction Documents or the consummation of the transactions
contemplated hereby.
 
 
5 of 15

--------------------------------------------------------------------------------

 
 
3.9          Certain Payments.  Neither the Seller nor any director, officer, or
employee thereof, nor any other person associated with or acting for or on
behalf of any of them, has, in connection with the Assets, directly or
indirectly:  (a) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business, (ii) to pay for favorable treatment for business
secured, (iii) to obtain special concessions or for special concessions already
obtained, or (iv) in violation of any applicable law; or (b) established or
maintained any fund or asset that has not been recorded in the books and records
of Seller maintained in the ordinary course in connection with the Assets.


3.10        Purchase for Own Account.  The Seller represents that it is
acquiring the Securities solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Securities or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.
 
3.11        Ability to Bear Economic Risk.  The Seller acknowledges that
investment in the Securities involves a high degree of risk, and represents that
it is able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.
 
3.12        Further Limitations on Disposition.  The Seller further acknowledges
that the Securities are restricted securities under Rule 144 of the Act (as
defined below), and, therefore, when issued by the Purchaser to the Seller will
contain a restrictive legend substantially similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Without in any way limiting the representations set forth above, the Seller
further agrees not to make any disposition of all or any portion of the
Securities unless and until:
 
(i)           There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or
 
 
6 of 15

--------------------------------------------------------------------------------

 

(ii)           The Seller shall have notified the Purchaser of the proposed
disposition and shall have furnished the Purchaser with a detailed statement of
the circumstances surrounding the proposed disposition, and if reasonably
requested by the Purchaser, the Seller shall have furnished the Purchaser with
an opinion of counsel, reasonably satisfactory to the Purchaser, that such
disposition will not require registration under the Act or any applicable state
securities laws.
 
Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by the Seller to a partner (or retired partner) of the Seller, or transfers by
gift, will, or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
(including the Registration Rights Agreement) to the same extent as if they were
the Seller hereunder.
 
IV.         Representations and Warranties of the Purchaser


4.1          Organization.  The Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
 
4.2          Authority; Enforceability.  The Purchaser has full corporate power
and authority to execute and deliver the Transaction Documents to which it is,
or will be, a party, and to perform its obligations thereunder.  The Transaction
Documents to which the Purchaser is a party constitute (or will, when executed
and delivered at the Closing, constitute) the legally binding obligations of the
Purchaser, enforceable in accordance with their respective terms.  The
execution, delivery, and performance of the Transaction Documents by the
Purchaser, and the consummation of the transactions contemplated thereby, do not
and will not: (a) require the consent, waiver, approval, license or other
authorization of any Person; (b) violate any provision of Applicable Law
applicable to the Purchaser; (c) contravene, conflict with, or result in a
violation of:  (i) any provision of the Purchaser’s Articles of Incorporation,
Regulations, or any other governing or constitutive documents of the Purchaser;
or (ii) any resolution adopted by the manager, member, or other governing bodies
of the Purchaser; or (d) conflict with, result in the termination of any
provisions of, constitute a default under, accelerate any obligations arising
under, trigger any payment under, or otherwise adversely affect, any material
contract to which the Purchaser is a party, which, as to each of (a) through
(d), would materially and adversely affect the Purchaser’s ability to consummate
the transactions contemplated herein or to perform its obligations under the
Transaction Documents to which the Purchaser is a party.  All requisite
corporate action has been taken by the Purchaser authorizing and approving the
execution and delivery by the Purchaser of the Transaction Documents to which
the Purchaser is or will be a party, the performance by the Purchaser of its
duties and obligations thereunder, and the taking of all other acts necessary
and appropriate for the consummation of the transactions contemplated thereby.
 
4.3          Brokers.  The Purchaser has not incurred any obligation or
liability to any Person for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the execution or delivery of the Transaction Documents
or the transactions contemplated hereby.
 
 
7 of 15

--------------------------------------------------------------------------------

 
 
V.          Consents


The Seller will use its reasonable best efforts to obtain or cause to be
obtained any consents required in connection with the transactions contemplated
by any of the Transaction Documents that are requested by the Purchaser and that
have not been previously obtained prior to or at the Closing.  Notwithstanding
anything to the contrary set forth herein, this Agreement shall not constitute
an assignment or attempt to assign or transfer any interest in any contract or
permit otherwise included in the Assets, or any claim, right or benefit arising
thereunder or resulting therefrom, if such assignment or transfer is without the
consent of a third party and would constitute a breach or violation thereof or
adversely affect the rights of the Purchaser or the Assets.  Until all such
consents are obtained, the Seller shall cooperate in any arrangement reasonably
satisfactory to the Purchaser designed to fulfill the Seller’s obligations
thereunder and to afford the Purchaser the continued full benefits thereof.
 
VI.         Covenants


6.1           Further Assurances.  From time to time (including after the
Closing), the Parties will execute and deliver such other documents,
certificates, agreements, and other writings and take such other actions as may
reasonably be necessary or requested by another Party in order to consummate,
evidence or implement expeditiously the transactions contemplated by this
Agreement.
 
6.2           Fulfillment of Conditions.  The Parties hereto agree to take and
to cause to be taken in good faith commercially reasonable efforts to fulfill,
as soon as reasonably practicable, the conditions to Closing.
 
6.3           Certain Filings.  The Parties hereto shall cooperate with one
another in determining whether any action by or in respect of, or filing with,
any governmental authority is required, or any action, consent, approval, or
waiver from any party to any contract is required, in connection with the
consummation of the transactions contemplated by this Agreement.  Subject to the
terms and conditions of this Agreement, in taking such actions or making any
such filings, the Parties hereto shall furnish information reasonably required
in connection therewith and timely seek to obtain any such actions, consents,
approvals, or waivers.
 
6.4           Non-Compete Agreement.  The Seller, and its principals, employees
and consultants, covenant and agree that for a period of five (5) years
following the Closing Date, they shall not individually or through any other
Person or Affiliate of the Seller, engage directly or indirectly in any
Competitive Business, whether such engagement be as an employer, officer,
director, owner, investor, employee, partner, consultant or other participant in
any Competitive Business.  For purposes of this Agreement, “Person” shall mean a
corporation, partnership, trust, limited liability company, association, or
other business entity or an individual.  “Affiliate” shall mean another Person
controlled by, controlling, or under common control with the
Seller.  “Competitive Business” means any business that is similar to the
Assets.  The Seller acknowledges and agrees that, given the nature of Sellers’
business, the restrictions set forth in this Section 6.4 are necessary and
reasonable in terms of the activities restricted, as well as the geographic and
temporal scope of such restrictions.  The Seller further acknowledges and agrees
that if any of the provisions of this Section 6.4 shall ever be deemed to exceed
the time, activity, geographic, or other limitations permitted by applicable
law, then such provisions shall be and hereby are reformed to the maximum time,
activity, geographic, or other limitations permitted by applicable law.
 
 
8 of 15

--------------------------------------------------------------------------------

 
 
VII.         Indemnification


7.1         Agreement to Indemnify.
 
(a)           The Seller shall indemnify, defend, and hold harmless the
Purchaser and its respective officers, directors, employees, representatives,
agents, successors, and assigns (collectively, the “Indemnitees”) from, against,
and in respect of any and all damages incurred by any Indemnitee arising out of
or as a result of:  (i) any inaccuracy or misrepresentation in or breach of any
representation or warranty made by the Seller in this Agreement; (ii) any breach
of any covenant or agreement made by the Seller in this Agreement; and/or (iii)
any and all proceedings, judgments, decrees, awards, assessments, fees, and
expenses incident to any of the foregoing or incurred in investigating or
attempting to avoid the same or to oppose the imposition thereof, or in
enforcing this indemnification.
 
(b)           The Seller shall not be required to provide indemnification to any
Indemnitee pursuant to Section 7.1(a) unless and until the aggregate amount of
all damages incurred by all Indemnitees responsive to such Section exceeds Five
Thousand Dollars ($5,000) (the “Deductible”), whereupon the Indemnitees shall be
entitled to indemnification under such Section only with respect to damages in
excess of such Deductible.  The maximum aggregate monetary liability of the
Seller to indemnify the Indemnitees under Section 7.1(a) shall not exceed the
Purchase Price (the “Cap”) in the aggregate.  Notwithstanding the foregoing,
neither the Deductible nor the Cap shall apply to claims arising out of fraud,
intentional misrepresentation, or gross negligence.
 
 
9 of 15

--------------------------------------------------------------------------------

 

(c)           If any third party notifies any Indemnitee with respect to any
matter which may give rise to a claim for indemnification against the Seller
under this Article VII, then the Indemnitee will notify the Seller thereof
within thirty (30) days thereafter, such notice to state the nature and basis of
any claim made by the third party; provided that, no delay on the part of the
Indemnitee in notifying the Seller will relieve the Seller from any obligation
hereunder unless, and then solely to the extent that, the Seller is demonstrably
prejudiced thereby.  In the event the Seller notify the Indemnitee within thirty
(30) days after the date the Indemnitee has given notice of the matter that the
Seller will indemnify the Indemnitee in respect of such matter, then the Seller
may, by notice to the Indemnitee within such 30-day period, assume the defense
of such matter.  If the Seller assume the defense of such matter, (i) the Seller
will defend the Indemnitee against the matter with counsel of Seller’s choice
reasonably satisfactory to the Indemnitee, (ii) the Indemnitee may retain
separate counsel at its sole cost and expense, and (iii) the Seller will not
consent to the entry of a judgment or consent order with respect to the matter,
or enter into any settlement, in each case which either (A) grants the plaintiff
or claimant any form of relief other than monetary damages which will be
satisfied by the Seller or (B) fails to include a provision whereby the
plaintiff or claimant in the matter releases the Indemnitees from all liability
with respect thereto, in either such case without the written consent of the
Indemnitee (which consent shall not be unreasonably withheld or delayed).  If
the Seller has not assumed the defense of such matter, (i) the Indemnitee may
defend against the matter in any manner it reasonably may deem appropriate and
with counsel of its choice, and (ii) the Seller may retain separate counsel at
their sole cost and expense.  Notwithstanding anything to the contrary in the
foregoing, if defendants in any action include any Indemnitee and Seller, and
such Indemnitee shall have been advised by its counsel that there may be
material legal defenses available to such Indemnitee inconsistent with those
available to Seller, or if a conflict of interest exists between an Indemnitee
and Seller with respect to such claim or the defense thereof, or if an
Indemnitee reasonably determines that Seller’s control of such defense would
reasonably be expected to have an adverse effect on the Assets or the outcome of
the matter, then in any such case, the Indemnitee shall have the right to
reassert such defense through its own counsel, and in such event (or in the
event that the Seller does not timely assume or diligently pursue the defense of
such matter as provided above) the reasonable fees and expenses of the
Indemnitee’s counsel shall be borne by the Seller and shall be paid by them from
time to time within twenty (20) days of receipt of appropriate invoices
therefore.
 
(d)           In the event that an Indemnitee notifies the Seller of any claim
for indemnification hereunder that does not involve a third party claim, the
Seller shall, within thirty (30) days after the date of such notice, pay to the
Indemnitee the amount of damages payable pursuant to this Section 7.1 and shall
thereafter pay any other damages payable pursuant to this Section 7.1 and
arising out of the same matter on demand, unless the Seller dispute in writing
its liability for, or the amount of, any such damages within such 30-day period,
in which case such payment shall be made as provided above in respect of any
matters or amounts not so disputed and any damages in respect of the matters so
disputed shall be paid within five (5) business days after any determination (by
agreement of Purchaser and Seller, or pursuant to arbitration in accordance with
Section 8.3) that the Seller are liable therefore pursuant to this Section 7.1.
 
(e)           In connection with any payment of damages pursuant to this Section
7.1, the Seller shall pay to the Indemnitee(s) an amount calculated like
interest on the amount of such damages at the applicable interest rate from the
date of Closing until the Indemnitee(s) shall have been indemnified in respect
thereof.
 
Section 7.2             Survival of Representations, Warranties, and Covenants.
 
(a)           Except as otherwise provided in this Section 7.2, all
representations and warranties contained herein, and the right to assert claims
in respect of any breach thereof, shall survive the Closing and any
investigation heretofore or hereafter conducted by or on behalf of the Party
entitled to benefit thereof, and shall expire on the third (3rd) anniversary of
the Closing Date.
 
 
10 of 15

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary herein, the survival
period in respect of any representation or warranty in this Agreement, or any
related claim, shall be extended automatically to include any time period
necessary to resolve a claim which was asserted but not resolved before
expiration of such survival period.  Liability for any such item shall continue
until such claim shall have been finally settled, decided, or adjudicated.
 
(c)           Notwithstanding anything herein to the contrary, all covenants,
agreements and obligations contained herein shall survive the Closing and not
expire unless otherwise specifically provided in this Agreement.
 
Section 7.3         No Other Representations; Express Negligence.
 
(a)           THE REPRESENTATIONS AND WARRANTIES OF THE SELLER AND PURCHASER
CONTAINED IN THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS CONSTITUTE THE
SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF SUCH PARTIES, RESPECTIVELY,
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.  EXCEPT FOR SUCH
REPRESENTATIONS AND WARRANTIES (IN EACH CASE, AS MODIFIED BY THE SCHEDULES),
NONE OF SELLER, PURCHASER OR ANY OTHER PERSON MAKES ANY OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO SUCH PARTIES OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND EACH PARTY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SUCH PARTIES OR ANY OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR REPRESENTATIVES.  PURCHASER
ACKNOWLEDGES AND AGREES THAT IT HAS NOT RELIED ON ANY REPRESENTATIONS AND
WARRANTIES OTHER THAN THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IN MAKING ITS INVESTMENT
DECISION WITH RESPECT TO THE ASSETS.
 
(b)           THE INDEMNITIES SET FORTH IN THIS ARTICLE VII ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SIMPLE OR
GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE, OR PASSIVE) OR OTHER FAULT
OR STRICT LIABILITY OF ANY INDEMNITEE.  THE PARTIES HERETO ACKNOWLEDGE THAT THE
INDEMNITIES SET FORTH HEREIN MAY RESULT IN THE INDEMNIFICATION OF A PARTY FOR
ITS SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE, OR PASSIVE) OR
OTHER FAULT OR STRICT LIABILITY OF THE INDEMNIFIED PARTY.  NOTWITHSTANDING THE
FOREGOING, NO INDEMNIFYING PARTY SHALL BE OBLIGATED TO INDEMNIFY ANY OTHER PARTY
FOR ANY LOSSES OR EXPENSES PURSUANT TO THIS ARTICLE VII TO THE EXTENT THAT THE
AMOUNT OF THE LOSSES OR EXPENSES INCURRED BY THE INDEMNIFIED PARTY WERE GREATER
THAN THEY OTHERWISE WOULD HAVE BEEN AS A DIRECT RESULT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY.
 
 
11 of 15

--------------------------------------------------------------------------------

 
 
VIII.       Miscellaneous


8.1          Assignment.  Neither this Agreement nor any interest hereunder will
be assignable in part or in whole by either Party without the prior written
consent of the non-assigning Party, which consent will not be unreasonably
withheld, conditioned, or delayed.


8.2          Governing Law and Venue.  This Agreement is executed pursuant to
and shall be interpreted and governed for all purposes under the laws of the
State of Texas.  Any cause of action brought to enforce any provision of this
Agreement shall be brought in the appropriate court in Fort Bend County,
Texas.  If any provision of this Agreement is declared void, such provision
shall be deemed severed from this Agreement, which shall otherwise remain in
full force and effect.  This Agreement shall supersede any previous agreements,
written or oral, expressed or implied, between the parties relating to the
subject matter hereof.


8.3          Dispute Resolution.  In the event of any controversy, dispute, or
claim arising out of or related to this Agreement or the breach thereof, the
Purchaser and the Seller agree to meet and confer in good faith to attempt to
resolve the controversy, dispute, or claim without an adversary proceeding.  If
the controversy, dispute, or claim is not resolved to the mutual satisfaction of
the Purchaser and the Seller within ten (10) business days of notice of the
controversy, dispute, or claim, the Purchaser and the Seller agree to waive
their rights, if any, to a jury trial, and to submit the controversy, dispute,
or claim to a retired judge or justice for binding arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
The Purchaser and the Seller agree that the only proper venue for the submission
of claims shall be the Fort Bend County, Texas.  Judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.
 Any dispute resolution proceedings contemplated by this provision shall be as
confidential and private as permitted by law.


8.4          Notices.  Any notice, request, demand, or other communication given
pursuant to the terms of this Agreement shall be deemed given upon delivery, and
may only be delivered or sent via hand delivery, facsimile, or by overnight
courier, correctly addressed to the addresses of the parties indicated below or
at such other address as such Party shall in writing have advised the other
Party.


If to the Purchaser:                            James F. Groelinger
Chief Executive Officer
I-Web Media, Inc.
1 International Boulevard, Suite 400
Mahwah, NJ  07495
E-mail: jgroelinger@hbcapital.com
Fax:  (518) 252-3917

 
12 of 15

--------------------------------------------------------------------------------

 
 

 
With a copy to: 
Craig V. Butler, Esq.

The Lebrecht Group, APLC
9900 Research Drive
Irvine, CA  92628
Facsimile: (949) 635-1244



 
If to the Seller: 
RWIP , LLC

11 Rivercoach Lane
Sugar Land, TX 77479
Attn.: Amanda Matthews
Fax:
Email:


8.5          Amendment.  No amendment, modification, or supplement of any
provision of this Agreement will be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.


8.6          Waiver.  No provision of this Agreement will be waived by any act,
omission, or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.


8.7          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under the
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be in effective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


8.8          Attorneys’ Fees.  In the event that any suit, arbitration, legal
action, proceeding, or dispute between the Parties arises in connection with
this Agreement, the prevailing Party shall be entitled to recover all expenses,
costs, and fees, including reasonable attorney’s fees, actually incurred in
association with such action.


8.9          Entire Agreement.  This Agreement, including all exhibits, is the
complete, final, and exclusive understanding and agreement of the Parties and
cancels and supersedes any and all prior negotiations, correspondence, and
agreements, whether oral or written, between the Parties respecting the subject
matter of this Agreement.


[remainder of page intentionally left blank; signature page to follow]

 
13 of 15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written hereinabove.


“Seller”
“Purchaser”
   
RWIP, LLC
I-Web Media, Inc.,
an Oregon limited liability company
a Delaware corporation
     
/s/ Amanda Matthews
   
/s/ James F. Groelinger
By:
Amanda Matthews
 
By:
James F. Groelinger
President of Fandeck, Inc., the General
Partner of Rivercoach Partners, LP, the
Managing Member of RWIP LLC
Its:
Chief Executive Officer

 
 
14 of 15

--------------------------------------------------------------------------------

 

Exhibit A


Assets


The Assets are defined as the Patent Assignment and all rights, interests, and
legal claims to that certain invention entitled DELIVERY DEVICE WITH INVERTIBLE
DIAPHRAGM, including all information and intellectual property related to said
invention.


The Assets, include, but are not limited to, the following patent applications
that have been filed regarding the invention:


U.S. Provisional Application No. 61/071,766, filed May 16, 2008


PCT Patent Application No. PCT/US2009/044400, filed May 18, 2009


U.S. Continuation-in-Part Application No. 12/946,671, filed November 15, 2010;


 
A-1

--------------------------------------------------------------------------------

 


Exhibit B


Patent Assignment
 
 
A-2

--------------------------------------------------------------------------------

 


ASSIGNMENT


WHEREAS, the undersigned is the owner of a certain invention, entitled DELIVERY
DEVICE WITH INVERTIBLE DIAPHRAGM, for which the following applications have been
filed:


U.S. Provisional Application No. 61/071,766, filed May 16, 2008


PCT Patent Application No. PCT/US2009/044400, filed May 18, 2009


U.S. Continuation-in-Part Application No. 12/946,671, filed November 15, 2010;
and


WHEREAS, I-WEB MEDIA, INC., a corporation organized under the laws of the State
of Delaware, having a place of business at 1 International Boulevard, Suite 400,
Mahwah, NJ  07495, desires to acquire an interest therein:


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the undersigned hereby sells, assigns and transfers to
I-WEB MEDIA, INC., the full and exclusive right, title, and interest in and to
said invention, patent application, and patent rights throughout the world,
including foreign patent priority rights, the right to file and prosecute
International Applications under the Patent Cooperation Treaty, and the right to
file and prosecute applications under the European Patent Convention; said
invention, application and letters patent in this or any foreign country, and
all divisions, continuations, reissues and extensions thereof, to be held and
enjoyed by I-WEB MEDIA, INC., for its own use and benefit, and for its
successors and assigns to the full end of the term for which letters patent may
be granted in this or any foreign country, as fully and entirely as the same
would have been held by the undersigned had this assignment and sale not been
made, and covenant that the undersigned has full right so to do, and agree that
it will communicate to I-WEB MEDIA, INC., or its successors and assigns, any
facts known to it respecting said invention, and testify in any legal
proceeding, sign all lawful papers, execute all divisional, continuing and
reissue applications, make all rightful oaths, and do everything possible to aid
I-WEB MEDIA, INC., its successors and assigns to obtain and enforce proper
patent protection for said invention in this or any foreign country.

 
A-3

--------------------------------------------------------------------------------

 


The undersigned hereby grants the law firm of The Lebrecht Group, APLC, or its
assigns, the power to insert on this Assignment any further information which
may be necessary or desirable in order to comply with all applicable legal
requirements, including the rules of the United States Patent and Trademark
Office, for submitting and recording this document.


Executed in the City of _______________, State of ___________, this ___ day of
December, 2010.



 
/s/ Amanda Matthews
 
By:
Amanda Matthews
 
President of Fandeck, Inc., the General
Partner of Rivercoach Partners, LP, the
Managing Member of RWIP LLC
 



STATE OF OREGON
)
   
)
ss.
COUNTY OF DESCHUTES 
)
 



This ___ day of December, 2010, before me personally came the above-named Amanda
Matthews, who executed the foregoing instrument in my presence, and who
acknowledged to me that this instrument was executed by Matt Hoskins’s own free
will for the purpose set forth therein.



   
Notary Public for
   
My commission expires:
 



[SEAL]
 
 
A-4

--------------------------------------------------------------------------------

 

Exhibit C
 
Convertible Promissory Note
 
 
A-5

--------------------------------------------------------------------------------

 

Exhibit D


Warrant
 
 
A-6

--------------------------------------------------------------------------------

 

Exhibit E


Consulting Agreement

 
A-7

--------------------------------------------------------------------------------

 